DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant’s amendment filed on 1/6/21 has been entered and made of record.
Claim 13 is canceled.  
Claims 16- 21 are new claims.
Claims 1-12, 14- 21 are pending in the application.
					Response to Argument 
3. Applicant’s arguments, see page 7 - 8, the remarks, filed 1/6/21, with respect to claim 13 have been fully considered and are persuasive. The rejection of claim 13 has been withdrawn. 
Applicant’s arguments see page 7 – 8, of the remarks, filed 1/6/21, with respect to the rejection of claim 13 under 101 rejection have been fully considered and are persuasive. Therefore, the rejection has been withdrawn and claims 1-12, 14-21 are now allowable. 

Allowable Subject Matter
4.       The following is an examiner’s statement of reasons for allowance:
	Claims 1-12, 14- 21 are allowed.
	Regarding independent claim 1, the prior art of record and the searched prior arts fail to yield any references (e.g. either singularly or combination of references) that teach 
The prior art made of record is considered pertinent to applicant's disclosure: 
Florin et al., (US PGPUB NO. 20060239553 A1, cited this reference in office action 10/7/20 ) discloses a method and related system for automatically and efficiently isolating the heart in Computer Tomography (CT) or Magnetic Resonance Imaging cardiac scans is disclosed.  The method involves segmenting a heart within a set of volumetric data.  In accordance with one aspect of the present invention, the set of volumetric data is processed to determine the minimum value of an energy function having a first term, a second term and a third term.  The heart is segmented based on the processing of the set of volumetric data. 
	Georgescu et al., (US PGPUB NO. 20160228190 A1) discloses a medical system is provided for three-dimensional hemodynamic quantification. Comprehensive three-dimensional (3D) plus time (3D+t) assessment of flow patterns inside the heart are provided by a combination of lumped-parameter modeling and computational flow dynamic modeling.  Using medical scanning, the lumped parameter model is personalized to a given patient.  The personalized lumped-parameter model provides 
the patient heart at any one or more phases of the cardiac cycle.  More accurate absolute pressure may be provided without invasive measurement. 
	Nakao et al., (US PGPUB NO. 20100149174 A1) discloses conventional information processing apparatuses have the problem of not being able to easily extract and observe a three-dimensional region of interest from 3D voxel data.  The present invention provides an information processing apparatus in which a first slice information group, which is multiple pieces of slice information obtained as a result of extraction from 3D voxel information using a first three-dimensional region mask extracting the 3D voxel information, is stored, wherein the information processing apparatus: receives input regarding a second three-dimensional region mask; acquires second mesh information constituting the second three-dimensional region mask; determines an internal region, which is a region inside the second mesh information, and an external region, which is a region outside the second mesh information, for 
each slice information in the first slice information group, based on the second mesh information; and outputs the first slice information group such that the internal region and the external region are visually distinguished from each other.  With this information processing apparatus, it is possible to easily extract and observe a three-dimensional region of interest from 3D voxel data. Therefore, the prior art of record fails 
Claims 2 - 12, 16 -17, are dependent upon claim 1.
Claim 15, is dependent upon claim 14.
Claims 19- 21, are dependent upon claim 18.    
 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 					
















Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is (571)272-7446.  The examiner can normally be reached on M- F 8 am -5.00 pm Flex. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sheela C Chawan/
Primary Examiner, Art Unit 2669